MEMORANDUM OPINION
                                          No. 04-11-00458-CV

                                         Bradley Lane CROFT,
                                               Appellant

                                                    v.

                                          Cherie JEFFCOAT,
                                               Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-03809
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant’s notice of appeal states his intent to appeal the trial court’s order denying his

motion to reconsider a motion to recover trust property.                An order on a motion for

reconsideration is not an appealable order. State Office of Risk Mgmt. v. Berdan, 335 S.W.3d
421, 428 (Tex. App.—Corpus Christi 2011, pet. filed); Digges v. Knowledge Alliance, Inc., 176
S.W.3d 463, 464 (Tex. App.—Houston [1st Dist.] 2004, no pet.). Moreover, the order permitting

the appellee to have exclusive possession of the motor vehicle forming the basis of appellant’s
                                                                                      04-11-00458-CV


complaint is a temporary order in a family law case, and temporary orders are not appealable

orders. See In re Cooper, 333 S.W.3d 656, 659 (Tex. App.—Dallas 2009, orig. proceeding).

       On August 29, 2011, appellant was ordered to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. The deadline for appellant’s response was

September 13, 2011. No response was filed. Because this court lacks jurisdiction over the order

appellant seeks to appeal, this appeal is dismissed for lack of jurisdiction. Costs of the appeal are

taxed against appellant.

                                                              PER CURIAM




                                                -2-